        Case 1:15-cr-00095-AJN Document 2944
                                        2943 Filed 08/04/20 Page 1 of 1




                               DAVID K. BERTAN                                                8/4/20
                                  ATTORNEY AT LAW
                           888 GRAND CONCOURSE, SUITE 1N
                               BRONX, NEW YORK 10451

                                         (718) 742-1688
                                       FAX (718) 585-8640
                                 E-MAIL: DBERTAN@YAHOO.COM
                                                                           In light of the Defendant's request,
                                                                           the status conference currently
                                                                           scheduled for August 5, 2020 is
                                                                           hereby adjourned. It is now
                                            August 4, 2020                 tentatively scheduled for August
                                                                           19, 2020 at 10:30 a.m. The
Via ECF                                                                    Defendant shall notify the Court
                                                                           by August 7, 2020 if he requires
Hon. Alison J. Nathan, United States District Judge                        more time to review the materials
Southern District of New York                                              referenced in the letter.
Thurgood Marshall United States Courthouse
40 Foley Square                                                            SO ORDERED.
New York, NY 10007-1312
                                                        SO ORDERED. 8/4/20
              Re:     USA v. Okeifa John
                      15-Cr-95 (AJN)
                                                      Alison J. Nathan, U.S.D.J.
Dear Judge Nathan:

       I represent Mr. John in his pending violation of supervised release. The matter
is scheduled for a status conference this Wednesday, August 5, 2020: I am requesting
an adjournment. I spoke with my client yesterday, and he did not receive the
materials I sent him, which included a copy of the specifications and the discovery
provided by the Government. I would like to have Mr. John review these materials so
that he and I can discuss how to proceed. Accordingly, I am requesting a short
adjournment, at the Court’s convenience. Please note I am unavailable August 24-25,
and the mornings of August 27 and 28. Both the Government and Probation consent
to my request.

       Thank you for your consideration in this matter.


                                            Very truly yours,
                                                   -S-
                                            David K. Bertan, Esq.

cc:    AUSA Drew Skinner (via e-mail)
       USPO Amber Wilton (via e-mail)
